        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                   :    CRIMINAL ACTION
                                            :
                   v.                       :
                                            :
 CHARLES M. HALLINAN                        :    NO. 16-130-1

___________________________________
LINDA B. HALLINAN, in her own capacity
and as Guardian for her minor child

                        REPORT AND RECOMMENDATION

ELIZABETH T. HEY, U.S.M.J.                                              August 17, 2021

       Linda Hallinan, daughter of defendant Charles Hallinan, has filed an ancillary

petition on behalf of herself and her daughter L.B.S., seeking to prevent the Government

from forfeiting a total of $798,686.11 from three Pershing LLC (“Pershing”) accounts,

which hold proceeds of the sale of Clarity Services, Inc. (“Clarity”) stock to Experian

Holdings, Inc. (“Experian”). Doc. 851 (“Third Ancillary Petition”) at 1. The

Government has filed a motion to dismiss the Third Ancillary Petition, relying on prior

decisions of the Honorable Eduardo Robreno, to whom the case is assigned. Doc. 882.

Ms. Hallinan concedes that Judge Robreno’s orders with respect to her prior ancillary

petitions apply to her current petition, but she opposes the Government’s motion to

dismiss on the ground that forfeiture of the Pershing accounts amounts to double

counting. Doc. 884.
        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 2 of 14




      Judge Robreno referred the Third Ancillary Petition to me to prepare a Report and

Recommendation. Doc. 856. For the reasons that follow, I recommend that the

Government’s motion to dismiss the ancillary petition be granted.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Judge Robreno previously summarized Charles Hallinan’s conviction and

sentence:

                     On March 31, 2016, Mr. Hallinan was indicted on
             various crimes including RICO conspiracy, conspiracy, mail
             fraud, wire fraud, and money laundering in connection with
             an illegal payday lending scheme. On November 27, 2017, a
             federal jury convicted Mr. Hallinan of these crimes. On July
             6, 2018, the Court sentenced Mr. Hallinan to 168 months’
             imprisonment and ordered him to pay a $2.5 million fine and
             two forfeiture money judgments totaling $64,390,829.90.
             The Court also ordered Hallinan to forfeit all interests of the
             [RICO enterprise known as the Hallinan Payday Lending
             Enterprise (“HPDLE”)] including many specific properties
             traceable to companies that comprised the HPDLE, including
             [Hallinan Capital Corp (“HCC”)] . . . .

United States v. Hallinan, Cr. No. 16-130-1, __ F. Supp.3d __, 2021 WL 670066, at *1

(E.D. Pa. Feb. 22, 2021) (“Whetstone Op.”) (Doc. 823). In his June 27, 2018 Judgment

and Preliminary Order of Forfeiture (“First Preliminary Order of Forfeiture”), Judge

Robreno ordered the forfeiture of

             (1) any interest in, or property or contractual right of any kind
             affording a source of influence over any enterprise which
             Hallinan has established, controlled, conducted, or
             participated in the conduct of, in violation of 18 U.S.C.
             § 1962, see 18 U.S.C. § 1963(a)(2)(D); and (2) any property
             constituting, or derived from, any proceeds which Hallinan
             obtained, directly or indirectly, from unlawful debt collection,
             in violation of 18 U.S.C. § 1962, see 18 U.S.C. § 1963(a)(3).
                                             2
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 3 of 14




Doc. 495 at 2. 1 The First Preliminary Order of Forfeiture included a list of specific assets

to be forfeited but did not include the Pershing accounts relevant to the current motion.

Id. at 5-9.

II.    PRIOR DETERMINATIONS RELEVANT TO LINDA HALLINAN

       On January 24, 2019, the government filed a motion seeking a second preliminary

order of forfeiture, seeking to forfeit, among other things, four promissory notes from

Whetstone Partners LLC (“Whetsone”), which the government claimed were owned by

Mr. Hallinan and/or companies primarily controlled by him, as substitute assets and as

additional property subject to forfeiture. Doc. 578 at 11, 13. On March 15, 2019,

without any objection from Mr. Hallinan, Judge Robreno issued the requested

preliminary order of forfeiture of the Whetstone promissory notes (“Second Preliminary

Order of Forfeiture”). Doc. 582.

       One of the Whetstone promissory notes, in the amount of $2 million, was owned

by Ms. Hallinan. She filed an ancillary petition 2 asserting her interest in that note,

claiming that she received it from her father, defendant Charles Hallinan, on December 6,

2012, in exchange for her promise to reside in Eastern Pennsylvania and not leave the

metropolitan area. Doc. 599 at 1. After holding a hearing, Judge Robreno determined



       1
           Pinpoint citations refer to the Court’s ECF pagination.
       2
        Ms. Hallinan entitled her filing a “Third Party Claim.” Doc. 599. Consistent
with the language of the governing forfeiture provisions, I refer to her claims as ancillary
petitions. See, e.g., 18 U.S.C. § 1963(l)(6); 21 U.S.C. § 853(n)(6); Fed. R. Cr. P. 32.2(c).

                                                3
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 4 of 14




that (1) Ms. Hallinan’s interest in the note was not superior to the government’s, and

(2) she was not a bona fide purchaser for value. Whetstone Op., 2021 WL 670066, at *4-

6. With respect to the former, Judge Robreno found that the Whetstone promissory note

was “directly forfeitable” because it had been purchased with funds from the HPDLE

account. Id. at *5. 3 As such, the government’s interest in the Whetstone promissory note

vested at the time of Mr. Hallinan’s criminal acts and predated any interest in the note

that Ms. Hallinan obtained. Id. at *4. With respect to the latter, assuming the

admissibility of Ms. Hallinan’s and a friend’s testimony that Charles Hallinan had a

“deal” with Ms. Hallinan to stay in eastern Pennsylvania, the testimony was too vague

and subjective to establish an agreement. Id. at *5-6. Further, even assuming an oral

agreement between Mr. Hallinan and his daughter, such an agreement did not elevate Ms.

Hallinan to that status of a bona fide purchaser for value because she provided no

commercially valuable consideration. Id. at *6.

       Also in the context of her First Ancillary Petition, Ms. Hallinan filed a motion to

compel discovery relating to when the government became aware of the Whetstone

promissory note and whether it should have provided earlier notice to Charles Hallinan of

its intention to seek forfeiture of the note. Doc. 681. Judge Robreno denied the

discovery motion, explaining that Ms. Hallinan’s inquiries went to the preliminary

forfeitability of the property, which she had no standing to challenge.


       The Government’s motion sought forfeiture of “substitute assets and additional
       3

property subject to forfeiture.” Doc. 578 at 1, 8. Judge Robreno clarified that the
Whetstone promissory note was forfeitable as a direct, not substitute, asset. Whetstone
Op., 2001 WL 670066, at *4-5.
                                             4
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 5 of 14




                       As the Third Circuit has provided, criminal forfeiture
               proceedings occur in two stages. First, “the Government
               must establish ‘the requisite nexus between the [forfeited]
               property and the offense.’ Fed. R. Crim. P. 32.2(b)(1)(A). A
               court will then make a preliminary forfeitability
               determination.” United States v. Nicoll, 711 F. App’x 108,
               110 (3d Cir. 2017). Only the defendant may challenge the
               preliminary forfeitability of an asset; a third party has no
               standing to challenge the order. Id. at *110-11. “Instead, a
               third party claiming an interest in forfeited property may file
               an ancillary proceeding in which he or she demonstrates” that
               he or she “has a vested right in the property superior to that of
               the defendant, or it is a bona fide purchaser of the property.”
               Id. at *110 (citing United States v. Lavin, 942 F.2d 177, 185
               (3d Cir. 1991)). The third party’s ancillary proceeding does
               not afford him or her “the opportunity to re-litigate matters
               pertinent to the prior stage of the proceedings from which that
               third party was statutorily excluded.” Id. at *111. It is of no
               moment “whether the District Court committed procedural
               error afoul of Rule 32.2 [when determining forfeitability]
               because, even if it did, that error is irrelevant to [the third
               party’s] claimed third-party interest.” Id. at *110.
                       The discovery sought in the motion to compel is not
               relevant to the issues that will be before the court at the . . .
               hearing on Linda Hallinan’s ancillary petition. At that
               hearing, the salient issues will be whether Linda Hallinan:
               (1) has a superior interest in the Whetstone note; or (2) is a
               bone fide purchaser. Id.

Doc. 703 at 1-2 n.1; see also United States v. Lungin, Cr. No. 12-372, 2015 WL 4936388,

at *3 (E.D. Pa. Aug. 17, 2015) (purpose of ancillary hearing to contest forfeiture is

merely to determine whether the property belongs to the third party). 4




       4
        Similarly, Judge Robreno precluded Ms. Hallinan from presenting expert
testimony regarding how the funds that were later used to purchase the Whetstone note
came into HCC (one of Charles Hallinan’s companies), finding that such evidence was
irrelevant to the issues to be decided in considering an ancillary petition claiming a third-
party interest in the asset. Doc. 774.
                                               5
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 6 of 14




       Judge Robreno has issued additional preliminary forfeiture orders, including a

February 26, 2020 order (“Fourth Preliminary Order of Forfeiture”), which covered

certain escrow accounts created following the sale of Clarity stock to Experian (“the

Clarity escrow accounts”). Doc. 720 at 10-11. The genesis of these assets arose from

Mr. Hallinan’s ownership of stock in Clarity, 120 shares of which he transferred to Ms.

Hallinan and 10 shares of which he transferred to Ms. Hallinan’s daughter L.B.S. in

December 2012. Doc. 754 at 1-2. Clarity was then acquired by Experian through a

Stock Purchase Agreement (“SPA”), and some of the funds paid by Experian for the

purchase of the Clarity stock, including the shares transferred to Ms. Hallinan and her

daughter, were placed in escrow accounts, and these escrow accounts were the subject of

the Fourth Preliminary Order of Forfeiture. Id. 5 Ms. Hallinan filed an ancillary petition

asserting interests on her behalf and that of her daughter in money held in these accounts,


       5
        The SPA used a specific method to calculate the amount to be paid to each
Clarity shareholder, with the value applicable to Charles Hallinan’s shares being paid into
an escrow account (“First Hallinan Escrow”) and a direct payment of $1.1 million to
Charles Hallinan. Doc. 756 at 32 (SPA § 2.4(a)(i)). A calculated value of the shares of
other members of the Hallinan family were to be paid into another escrow (“Second
Hallinan Escrow”) with additional direct payments to family members. Id. (SPA
§ 2.4(a)(ii)). The total value of the Hallinan family members’ shares (excluding those
which remained with Mr. Hallinan) to be paid into the Second Hallinan Escrow was
$11,139,157, id. at 159 (SPA Exh. A), which is essentially the value of that escrow
subject to forfeiture. Fourth Preliminary Order of Forfeiture, Doc. 720 at 10-11
($11,139,156.51). As will be described, the forfeiture order and ancillary petition
currently at issue pertain to the direct distribution to Linda Hallinan, which under the
SPA would be a direct payment of $3,872,706.78 to her account at TD Bank. Id. at 166
(SPA Exh. A Shareholder Payments). A trust for her daughter was also to receive a
direct payment from the Clarity sale, Doc. 756 at 167 (SPA Exh. A Shareholder
Payments), but this asset is not subject to the forfeiture order and ancillary petition
currently at issue.
                                             6
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 7 of 14




Doc. 754 (“Second Ancillary Petition”), and the government filed a motion to dismiss the

petition. Doc. 825. Relying on the same reasoning that applied to Ms. Hallinan’s

petition respecting the Whetstone promissory note, Judge Robreno granted the

Government’s motion to dismiss Ms. Hallinan’s Second Ancillary Petition, finding that

neither Ms. Hallinan’s nor her daughter’s interest in the Clarity escrow accounts was

superior to the government’s and neither could establish that she was a bona fide

purchaser for value. Doc. 853 at 1 & n.1. Judge Robreno has entered a Fifth Partial Final

Order of Forfeiture with respect to Linda Hallinan’s and L.B.S.’s interest in the First and

Second Hallinan Escrow Accounts. Doc. 887 (forfeiting “all right, title and interest of

Linda Hallinan and L.B.S. . . . in . . . [the] (“Second Hallinan Escrow Fund.”).

III.   CURRENT ANCILLARY PETITION

       This Report addresses assets listed in the Government’s next preliminary forfeiture

motion and Judge Robreno’s corresponding March 10, 2021 forfeiture order (“Fifth

Preliminary Order of Forfeiture”). Docs. 816 & 840. The court ordered the forfeiture of

funds totaling $798,686.11, held in three Pershing accounts, into which Ms. Hallinan

deposited the direct cash payments from the sale of her shares in Clarity to Experian. See

Docs. 816 at 22; 840 at 10. 6 On April 15, 2021, Ms. Hallinan filed an ancillary petition



       6
        With respect to the direct payment to Linda Hallinan, the government confirmed
that on October 6, 2017, Experian wired $3,872,706.78 to Ms. Hallinan’s TD Bank
account. Doc. 816-1 (Affidavit of Litigation Financial Analyst Joseph Piccione) ¶ 6. Of
this amount, Mr. Piccione traced transfers of $1,624,000 into the three identified Pershing
accounts. Id. ¶¶ 7-8. Two of these accounts, totaling $1 million when initially
transferred, are owned by Linda Hallinan, and at the time of Fifth Preliminary Order of
Forfeiture, contained a total of $259,982.88. Id. ¶¶ 9-10. Ms. Hallinan placed the
                                             7
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 8 of 14




asserting her interest and that of her daughter in the Pershing accounts. Doc. 851 (“Third

Ancillary Petition”). The Government filed a motion to dismiss the ancillary petition,

arguing that Judge Robreno previously rejected the arguments that Ms. Hallinan sets

forth in her petition in rejecting her First and Second Ancillary petitions relating to the

Whetstone promissory note and the Clarity escrow accounts. Doc. 882. In response to

the motion to dismiss, Ms. Hallinan conceded that the “Court’s determination of the

forfeitability of the Pershing funds is controlled, in part, by two prior opinions (Dkts. 823

& 853) which discuss the forfeiture of a promissory note issued by Whetstone Partners

and additional proceeds of the Clarity stock sale.” Doc. 884 at 2. In addition, Ms.

Hallinan opposed the government’s forfeiture claim based on a theory of “double

counting,” arguing that “[f]orfeiting the money in the Pershing accounts in combination

with the three Clarity escrow accounts creates the anomaly of forfeiting more than 100%

of the allegedly forfeitable funds.” Id. 7 In response, the Government argues that its

present motion to dismiss is wholly controlled by Judge Robreno’s prior rulings and the




remaining $624,000 into the third Pershing account for the benefit of L.B.S., and that
account still holds the entire amount transferred. Id. ¶¶ 8, 11; Doc. 816 at 22
(government motion representing that $624,000 remains in the L.B.S. account). Ms.
Hallinan has admitted that in addition to the funds placed in the escrow accounts, she
“received some money at the time of settlement” and “deposited her share proceeds” into
the three Pershing accounts. Doc. 884 at 6.

       Ms. Hallinan includes the term “cross-motion” in the title of her opposition to the
       7

motion to dismiss. Doc. 884 at 1. However, no motion is referenced in the body of the
document other than a mention that the government’s forfeiture claim should be
“dismissed,” id. at 2, and I read the document as an opposition to both the government’s
motion to dismiss and its forfeiture claim rather than as a motion.
                                              8
        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 9 of 14




“double counting” argument is specious and unripe. Doc. 885 at 2. I held oral argument

on July 23, 2021. N.T. 7/23/21.

       Ms. Hallinan concedes that Judge Robreno’s prior rulings govern much of the

consideration of the Third Ancillary Petition regarding the Pershing accounts and that she

presents her arguments to preserve her appellate rights as to those issue. Doc. 884 at 11.

For example, Ms. Hallinan again challenges the forfeitability of the assets rather than

presenting issues relevant to establishing a superior interest or that she was a bona fide

purchaser. See Doc. 884 at 11-16; N.T. 7/23/21 at 5-6. Judge Robreno’s prior orders

settle the question of whether Ms. Hallinan may litigate issues of forfeitability, and her

arguments will not be revisited here. Judge Robreno issued the Fifth Preliminary Order

of Forfeiture regarding the Pershing accounts on March 10, 2021, without objection from

Mr. Hallinan, establishing their forfeitability. Doc. 840. Thus, Ms. Hallinan’s challenges

to the forfeitability of the Pershing accounts, see Doc. 884 at 11-16, should be rejected

for the reasons previously set forth by Judge Robreno.

       Also, with respect to issues relevant to the ancillary petition – superiority and bona

fide purchaser status -- counsel conceded at the hearing that Ms. Hallinan relies on the

same arguments and evidence she relied on in her prior petitions opposing forfeiture of

the Whetstone promissory note and the Clarity escrow accounts. N.T. 7/23/21 at 5-6.

Judge Robreno has already rejected these arguments for reasons set forth in his

Memorandum of February 22, 2021, addressing Ms. Hallinan’s First Ancillary Petition.

Whetstone Op., 2021 WL 670066, at *4-6. The court should not address issues

previously litigated and decided.

                                              9
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 10 of 14




       The only issue that has not yet been addressed is Ms. Hallinan’s claim that

forfeiture of the Pershing accounts amounts to double counting. 8 According to Ms.

Hallinan, forfeiture of the Pershing accounts in addition to the Clarity escrow accounts

subject to the Fourth Preliminary Order of Forfeiture will amount to the forfeiture of

more than one-hundred percent of Mr. Hallinan’s interest in the Clarity shares. Doc. 884

at 18. The Government argues that Ms. Hallinan’s argument is not appropriate at this

preliminary stage of the forfeiture proceedings. Doc. 885 at 2.

       The Government and Ms. Hallinan disagree about the proper timing of her double

counting argument. The Government argues that that double counting comes into play if

and when the Government obtains partial final orders of forfeiture exceeding $64.3

million, the total sum subject to forfeiture pursuant to the money judgments entered

following Mr. Hallinan’s conviction. N.T. 7/23/21 at 27; see also Doc. 505 at 10-11

(forfeiture provision of Hallinan’s Judgment). Ms. Hallinan proposes an asset-by-asset

accounting that does not permit forfeiture of more than Mr. Hallinan’s interest in each

asset. However, as explained by the Government at the hearing, Ms. Hallinan’s interest

(including that of her daughter) in the 130 shares of Clarity is approximately $11.6

million, and the Government has not collected more than $11.6 million from Ms.

Hallinan related to the Clarity stock sale. N.T. 7/23/21 at 34.



       8
         I assume for purposes of discussion that the government cannot forfeit the same
asset twice. Ms. Hallinan relies on a case in which the Seventh Circuit determined that
forfeiting money received as bribes “once as cash [equity in the defendant’s home] and a
second time as building materials” used to make improvements to the home constituted
double counting. United States v. Genova, 333 F.3d 750, 762 (7th Cir. 2003).
                                             10
        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 11 of 14




       At this point, Ms. Hallinan has conceded that the Pershing accounts “hold

proceeds from the sale of Clarity . . . stock.” Doc. 884 at 1. As previously discussed,

when Clarity was purchased by Experian, some of the proceeds of the sale were placed in

escrow accounts and “Linda Hallinan and the three trusts [for three Hallinan

grandchildren, including Linda Hallinan’s daughter], received some cash consideration”

at the time of the sale. Id. at 6. Contrary to this statement in Ms. Hallinan’s written

submission, Ms. Hallinan’s counsel argued at the hearing that the relevant escrow

account contains the full amount of the purchase of Ms. Hallinan’s Clarity shares. N.T.

7/23/21 at 10. The double-counting argument appears to derive from the nature of the

Second Hallinan Escrow and how it was funded, which involved contributions from non-

Hallinan shareholders. Counsel asserted that approximately 45% of the money in the

Second Hallinan Escrow was contributed by non-Hallinan sellers, which mechanism

allowed Ms. Hallinan to receive her cash distribution at the time of the Clarity sale. Id.

Thus, Ms. Hallinan argues, forfeiture of the entire Second Hallinan Escrow along with

the Pershing accounts would result in the forfeiture of more than 100% of Mr. Hallinan’s

interest in Clarity. Id. at 10-12.

       The problem with Ms. Hallinan’s argument is that it is premature and assumes that

100% of the Clarity escrow accounts, including the amounts contributed by the non-

Hallinan Clarity stockholders, will be forfeited. At issue is a preliminary forfeiture order

and whether Ms. Hallinan can establish her right to the assets that fall under that order.

The Government concedes that when the partial final orders of forfeiture of the Clarity-

related assets (escrow accounts and Pershing funds) exceed Mr. Hallinan’s interest in

                                             11
           Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 12 of 14




Clarity, Ms. Hallinan’s challenge would be ripe. N.T. 7/23/21 at 31-32. Currently, the

partial final order of forfeiture relating to the Clarity escrow accounts applies only to

Linda Hallinan’s interest and that of her daughter in the Clarity escrow accounts, and not

the direct distributions to Ms. Hallinan, a portion of which remains in the Pershing

account. Doc. 887. Thus, double counting has not come into play at this point. 9

IV.    CONCLUSION

       In his prior decision rejecting similar challenges to the Preliminary Orders of

Forfeiture dealing with the Whetstone promissory note and Ms. Hallinan’s interest in the

Clarity escrow accounts, Judge Robreno rejected all but one of Ms. Hallinan’s challenges

to the Fifth Preliminary Order of Forfeiture dealing with the Pershing accounts. See

Whetstone Op., 2021 WL 670066, Doc. 853. The only issue new to this discussion is

Ms. Hallinan’s argument that forfeiture of the Clarity escrow accounts along with the

Pershing accounts will result in forfeiture of more than 100% of Mr. Hallinan’s interest in

the Clarity stock. Because the Government has not obtained a final partial order of

forfeiture with respect to the entirety of the Clarity escrow accounts, the issue is not ripe

for consideration.




       9
        Ms. Hallinan has asked the court for expedited review of this ancillary petition.
Doc. 884 at 19. She states without any evidentiary support that it is a substantial hardship
to support herself and her daughter without access to these funds, id., despite the fact that
she has had the use of and withdrawn almost three-quarters of the funds that were
originally transferred into her two personal Pershing accounts before the accounts were
frozen in connection with the forfeiture proceedings. Nevertheless, I have
accommodated the request and held a hearing and addressed the petition as expeditiously
as possible.
                                              12
        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 13 of 14




       Therefore, I make the following

                            RECOMMENDATION

       AND NOW, this 17th day of August, 2021, IT IS RESPECTFULLY

RECOMMENDED that the Government’s Motion to Dismiss the Ancillary Petition be

GRANTED and the Ancillary Petition be DISMISSED. The parties may file objections

to this Report and Recommendation. See Local Civ. Rule 72.1. Failure to file timely

objections may constitute a waiver of any appellate rights.



                                             BY THE COURT:


                                             /s/ ELIZABETH T. HEY
                                             __________________________
                                             ELIZABETH T. HEY, U.S.M.J.




                                            13
        Case 2:16-cr-00130-ER Document 899 Filed 08/17/21 Page 14 of 14




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA             : CRIMINAL ACTION
                                      :
                  v.                  :
                                      :
 CHARLES M. HALLINAN                  : NO. 16-130-1
___________________________________
LINDA B. HALLINAN, in her own capacity
and as Guardian for her minor child
                                    ORDER

       AND NOW, this               day of                  , 2021, upon consideration of

the Fifth Preliminary Order of Forfeiture (Doc. 840), the Ancillary Petition filed by Linda

Hallinan (Doc. 851), the Government’s Motion to Dismiss the Ancillary Petition (Doc.

882), Petitioner’s motion to dismiss the Government’s forfeiture claim (Doc. 884), the

subsequent briefing (Docs. 885, 886, 891), the oral argument held on the motion, and

after review of the Report and Recommendation of United States Magistrate Judge

Elizabeth T. Hey, IT IS ORDERED that:

       1.     The Report and Recommendation is APPROVED AND ADOPTED.

      2.     The Government’s Motion to Dismiss the Ancillary Petition (Doc. 882) is
GRANTED and the Third Ancillary Petition (Doc. 851) is DISMISSED pursuant to
Federal Rule of Criminal Procedure 32.2(c)(1)(A).


                                            BY THE COURT:



                                            ___________________________
                                            EDUARDO ROBRENO, J.
